United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                             In the                                 April 28, 2006
         United States Court of Appeals                        Charles R. Fulbruge III
                   for the Fifth Circuit                               Clerk
                        _______________

                          m 05-50688
                        Summary Calendar
                        _______________




                       LINDA CHANDLER,

                                            Plaintiff-Appellant,
                            VERSUS

                   HARTFORD LIFE, ET AL.,

                                            Defendants,

HARTFORD COMPREHENSIVE EMPLOYEE BENEFIT SERVICE COMPANY
                 AND THE ERISA PLAN,

                                            Defendant-Appellee.


           ____________________________________

            Appeal from the United States District Court
                 for the Western District of Texas
                         m 5:-01-CV-1159
           _____________________________________
Before SMITH, GARZA, and PRADO,                            immune disorder.1 The symptoms of which
  Circuit Judges.                                          Chandler complained were pain, stiffness,
                                                           weakness, fatigue, fever, and depression. Ac-
PER CURIAM:*                                               cording to the Attending Physician’s State-
                                                           ment, Chandler’s physical limitations consisted
   Linda Chandler appeals a summary judg-                  of “[s]evere limitation of functional capacity;
ment in favor of Hartford Comprehensive Em-                incapable of minimal (sedentary) activity.”
ployee Benefit Service Company (“Hartford”),               From a psychiatric standpoint, the Statement
administrator of her employer’s Short-Term                 described her as “[u]nable to engage in stress-
Disability Plan (“the Plan”), on her claim for             ful situations or in interpersonal relationships
benefits under the Plan. We affirm.                        . . . .” Despite the severe characterization of
                                                           Chandler’s illness and limitations, de Jesus left
                      I.                                   blank the space under the heading of “Physical
   Chandler worked at Time Warner, Inc.                    Findings,” where the attending physician is
(“Time Warner”), from April 27, 1988,                      asked to list all relevant laboratory tests and
through September 8, 1999. At the time rele-               results. Chandler ceased working because of
vant to this action, she held the position of              her impairment on September 8, 1999.
account executive.
                                                              After receiving Chandler’s claim, Hartford
   In August 1999 Chandler filed a claim with              requested her tests results from de Jesus and
Hartford, the administrator of Time Warner’s               asked him to explain what, exactly, prevented
Short-Term Disability Plan, seeking benefits               her from performing the largely sedentary
under the Plan, which provides benefits to em-             duties of an account executive. De Jesus did
ployees who are “totally disabled.” An em-                 not send any test results and failed to give
ployee is totally disabled if he is prevented by,          Hartford a precise explanation of Chandler’s
inter alia, bodily injury, sickness, or mental ill-        physical limitations. Accordingly, in Novem-
ness from performing the essential duties of his           ber 1999 Hartford denied Chandler’s claim for
occupation. A statement submitted to Hart-                 benefits under the Plan, stating that the evi-
ford by Time Warner described the activities               dence submitted in support of her claim did
of an account executive as “sedentary or light             not establish that she was totally disabled.
work.”                                                     Hartford informed Chandler that she could ap-

   The Attending Physician’s Statement, sub-
mitted by Chandler along with her claim form                  1
                                                                Generally, individuals diagnosed with UCTD
and signed by Dr. Alex de Jesus, stated that               display symptoms indicative of an autoimmune dis-
she had been diagnosed in April 1998 with                  order or connective tissue disease but do not have
undifferentiated connective tissue disease                 enough symptoms to meet the diagnosis for a well-
(“UCTD”), a chronic inflammatory auto-                     defined connective tissue disease such as rheuma-
                                                           toid arthritis, lupus, or scleroderma. Connective
                                                           tissue includes skin, cartilege, and other tissue in
                                                           the joints and surrounding the organs. An autoim-
   *
     Pursuant to 5TH CIR. R. 47.5, the court has de-       mune disorder is characterized by an immune
termined that this opinion should not be published         system’s turning on the individual’s body, attack-
and is not precedent except under the limited              ing parts of the body as if they were foreign invad-
circumstances set forth in 5TH CIR. R. 47.5.4.             ers such as bacteria.

                                                       2
peal its decision and was free to submit addi-           Dr. Schwartz similarly opined that
tional information that would help it evaluate
her claim. Chandler subsequently appealed                   the primary symptoms that [Chandler] has
three times, and Hartford reaffirmed its denial             regarding the musculoskeletal system . . .
on each occasion.                                           are best considered as part of fibromyalgia
                                                            and not connective tissue disease symp-
   During this series of appeals, Time Warner               toms. In addition, it has been pointed out
submitted to Hartford a more detailed descrip-              in other reports, she never had evidence of
tion of Chandler’s job, which consisted of                  organ involvement with connective tissue
making sales calls, preparing and implementing              disease. Dr. De Jesus’ office notes . . . de-
strategy, processing paperwork, and inter-                  scribe[] various joint and muscle pains, but
facing with staff personnel. The physical de-               there is no documentation of loss of mobil-
mands of the position included sitting for long             ity or function. All the conclusions appear
periods of time, reaching with hands and arms,              to be based on that obtained from the pa-
working rapidly under pressure for eight hours              tient (subjective data as opposed to objec-
a day, and occasionally lifting 10-20 pounds.               tive data.) . . . I conclude that . . . patient
After receiving this information from Time                  could work an eight-hour workday with no
Warner, Hartford sent the administrative                    overtime
record in Chandler’s case to two doctors,
George Kazda, Associate Medical Director of              Hartford’s repeated denials of Chandler’s
Hartford, and Harvey Schwartz, board-certi-              claim for short-term disability benefits were
fied in rheumatology. Following a review of              based largely on the conclusions of these doc-
the record and a telephone interview with de             tors, coupled with Chandler’s continual failure
Jesus, Kazda concluded:                                  to present satisfactory evidence of total dis-
                                                         ability.
   Ms. Allshouse-Chandler continues to have
   multiple variable complaints with minimal                Following Hartford’s fourth denial of her
   findings on clinical examination. Specifi-            claim in July 2000, Chandler continued,
   cally, there is no evidence of active arthri-         through July 2001, to submit additional evi-
   tis. There is normal range of motion of all           dence to the company. In December 2001, she
   her joints. There is normal muscle strength.          sued Hartford under ERISA § 502(a)(1)(B),
   Dr. De Jesus does not report any need for             29 U.S.C. § 1132(a)(1)(B). The parties
   specific physical restrictions . . . . There is       agreed in September 2002 to remand to the
   compelling evidence that stress of daily life,        claims administrator for a final review of all
   work, and depression significantly contrib-           the evidence, including that which Chandler
   ute to her subjective symptoms . . . . Dr.            had submitted between July 2000 and July
   De Jesus feels that there is no need to place         2001. Hartford retained two independent
   any specific physical restrictions on the             physicians to review the complete
   claimant. . . . [I]t is my opinion that Linda         administrative record and, on the basis of their
   Allshouse-Chandler should be able to carry            analyses, concluded that its prior assessments
   out her own sedentary occupation. It may              of Chandler’s case were correct and upheld its
   be prudent for her to limit her excessive             denial of her claim.
   working hours.
                                                            The case then went back to court, where

                                                     3
Hartford moved for summary judgment, argu-                eviewed for an abuse of discretion. Ellis, 394
ing that Chandler had failed to prove that she            F.3d at 269.
is totally disabled and that its denial of benefits
was neither arbitrary nor capricious. The                    Under the Plan, it is the duty of the claims
district court granted Hartford’s motion.                 administrator (Hartford) to “(1) determine
                                                          benefits payable according to the terms and
                      II.                                 conditions of the Plan; (2) make payment for
                      A.                                  benefits payable; and (3) decide appeals of
    Rule 56 of the Federal Rules of Civil Pro-            claims.” The claims administrator “has full
cedure states that summary judgment “shall be             discretion and authority to construe and inter-
rendered forthwith if the pleadings, deposi-              pret all terms and provisions which relate to
tions, answers to interrogatories, and admis-             the amount of, or eligibility for, benefits under
sions on file, together with affidavits, if any,          the Plan.” Hartford argues that this language
show that there is no genuine issue as to any             grants it the discretionary authority to deter-
material fact and that the moving party is en-            mine eligibility for benefits, notwithstanding
titled to a judgment as a matter of law.” FED.            that the Plan also states that “the Employer has
R. CIV. P. 56(c). We review a grant of sum-               the responsibility for making final determina-
mary judgment de novo, using the same crite-              tions regarding eligibility for coverage.”
ria as employed by the district court. Pat-
terson v. Mobil Oil Corp., 335 F.3d 476, 487                  We agree with Hartford. The fact that
(5th Cir. 2003).                                          Time Warner possesses the final authority to
                                                          determine eligibility for coverage does not
                        B.                                deprive Hartford of discretionary authority
    “Whether a district court employed the ap-            with respect to the determination of the bene-
propriate standard in reviewing an eligibity de-          fits available under the Plan for discrete claims.
termination made by an ERISA plan admin-
istrator is a question of law” that we review de              Additionally, as the district court noted,
novo. Ellis v. Liberty Life Ins. Co., 394 F.3d            Chandler has not challenged Hartford’s inter-
262, 269 (5th Cir. 2004). The district court              pretation of any Plan term. Rather, she claims
determined that Hartford’s denial of Chand-               that she has submitted sufficient proof of total
ler’s claim should be reviewed only for an                disability. Accordingly, this case turns on
abuse of discretion. We agree.                            Hartford’s factual determination that Chandler
                                                          is not totally disabled. “Regardless of the ad-
   “Consistent with established principles of             ministrator’s ultimate authority to determine
trust law, a denial of benefits challenged under          benefit eligibility . . . factual determinations
§ 1132(a)(1)(B) is to be reviewed under a de              made by the administrator during the course of
novo standard unless the benefit plan gives the           a benefits review will be rejected only upon the
administrator or fiduciarydiscretionary author-           showing of an abuse of discretion.” Meditrust
ity to determine eligibility for benefits or to           Fin. Serv. Corp. v. Sterling Chem., Inc., 168
construe the terms of the plan.” Estate of                F.3d 211, 213 (5th Cir. 1999).
Bratton v. Nat’l Union Fire Ins. Co., 215 F.3d
516, 521 (5th Cir. 2000). When an adminis-                                      C.
trator or fiduciary is given such discretionary              To determine whether a plan administrator
authority, however, a denial of benefits is r-            abused its discretion in denying benefits, we

                                                      4
ask whether the administrator acted arbitrarily
or capriciously. Id. at 214. “When reviewing
for arbitrary and capricious actions resulting in
an abuse of discretion, we affirm an
administrator’s decision if it is supported by
substantial evidence. A decision is arbitrary
only if made without a rational connection
between the known facts and the decision or
between the found facts and the evidence.” Id.
at 215 (internal quotations and citations omit-
ted).

    Hartford’s denial of Chandler’s claim was
based on the conclusions of its own medical
director and the analyses of independent physi-
cians. Chandler places special weight on the
conclusions of her own treating physician.
Nothing in ERISA, however, “suggests that
plan administrators must accord special defer-
ence to the opinions of treating physicians.”
Black & Decker Disability Plan v. Nord, 538
U.S. 822, 831 (2003). Additionally, courts
“may not impose on plan administrators a dis-
crete burden of explanation when they credit
reliable evidence that conflicts with a treating
physician’s evaluation.” Id. at 834.

   Though Chandler may disagree with Hart-
ford’s determination that she is not totally dis-
abled, it cannot be said that there is no rational
connection between the administrator’s found
facts and the evidence, particularlyconsidering
that Chandler arguably never submitted any
information, other than her own subjective
complaints, that supports a conclusion that her
physical abilities have been limited to such a
degree that she cannot perform the largely sed-
entary position of an account executive. Con-
cluding that the administrator’s denial of
Chandler’s claim for benefits under the Plan
was not an abuse of discretion, we AFFIRM
the summary judgment.



                                                     5